 

Exhibit 10.1

 

 

 

 

 

2017 Viad Corp Omnibus Incentive Plan

 

Effective May 18, 2017










 

--------------------------------------------------------------------------------

 

Contents

 

Article 1.

Establishment, Purpose, and Duration

1

Article 2.

Definitions

1

Article 3.

Administration

7

Article 4.

Shares Subject to This Plan and Maximum Awards

8

Article 5.

Eligibility and Participation

11

Article 6.

Stock Options

11

Article 7.

Stock Appreciation Rights

12

Article 8.

Restricted Stock and Restricted Stock Units

14

Article 9.

Performance Units/Performance Shares

15

Article 10.

Cash-Based Awards and Other Stock-Based Awards

16

Article 11.

Transferability of Awards

16

Article 12.

Performance Measures

17

Article 13.

Non-employee Director Awards

18

Article 14.

Dividends and Dividend Equivalents

18

Article 15.

Beneficiary Designation

18

Article 16.

Rights of Participants

19

Article 17.

Change of Control

19

Article 18.

Amendment, Modification, Suspension, and Termination

21

Article 19.

Withholding

21

Article 20.

Successors

22

Article 21.

General Provisions

22

 

 

--------------------------------------------------------------------------------

 

2017 Viad Corp Omnibus Incentive Plan

 

Article 1. Establishment, Purpose, and Duration

1.1

Establishment. Viad Corp, a Delaware corporation (hereinafter referred to as the
“Company”), establishes an incentive compensation plan to be known as the 2017
Viad Corp Omnibus Incentive Plan (hereinafter referred to as the “Plan”), as set
forth in this document.

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee annual incentive awards,
Cash-Based Awards, and Other Stock-Based Awards.

This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.

1.2

Purpose of This Plan. The purpose of this Plan is to provide a means whereby
Employees and Directors of the Company develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to devote their best efforts to the business of the
Company, thereby advancing the interests of the Company and its shareholders. A
further purpose of this Plan is to provide a means through which the Company may
attract able individuals to become Employees or Directors of the Company and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.

1.3

Duration of This Plan. Unless sooner terminated as provided herein, this Plan
shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of: (a)
adoption of this Plan by the Board, or (b) the Effective Date.

1.4

Prior Plans. No further grants shall be made under the Prior Plans from the time
of the Effective Date of this Plan.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

2.1

“409(A) CIC” means the consummation of a “change in ownership” of the Company, a
“change in effective control” of the Company or a “change in the ownership of a
substantial portion of the assets” of the Company, and in each case, as defined
under Code Section 409A.

 

2.2

“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

1

--------------------------------------------------------------------------------

 

 

2.3

“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.4.

 

2.4

“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Covered Employee annual incentive awards, Cash-Based Awards, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.

 

2.5

“Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other nonpaper Award Agreements,
and the use of electronic, Internet, or other nonpaper means for the acceptance
thereof and actions thereunder by a Participant.

 

2.6

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.7

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.8

“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.

 

2.9

“Change of Control” means any of the following events:

 

(a)

An acquisition by any person (as defined in Section 3(a)(9) of the Exchange
Act), including, without limitation, any two or more persons acting as a group
within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty percent (20%) or more of either: (i) the then
outstanding Shares of common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); excluding, however the
following: (A) any acquisition directly from the Company or any entity
controlled by the Company other than an acquisition by virtue of the exercise of
a conversion privilege unless the security being so converted was itself
acquired directly from the Company or any entity controlled by the Company, (B)
any acquisition by the Company, or any entity controlled by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition pursuant to a transaction which complies with clauses (i), (ii), and
(iii) of Section 2.8(c); or

 

(b)

A change in the composition of the Board such that the individuals who, as of
the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 2.9(b) that any

2

--------------------------------------------------------------------------------

 

 

individual, who becomes a member of the Board subsequent to the Effective Date
of the Plan, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but provided further, that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or

 

(c)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”) excluding, however, such a Corporate Transaction
pursuant to which: (i) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction (the “Prior Shareholders”) beneficially own, directly or
indirectly, more than sixty percent (60%) of, respectively, the outstanding
Shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of Directors, as
the case may be, of the Company or other entity resulting from such Corporate
Transaction (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; (ii) no Person (other than the
Company or any entity controlled by the Company, any employee benefit plan (or
related trust) of the Company or any entity controlled by the Company or such
corporation or other entity resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding Shares of common stock of the Company or other
entity resulting from such Corporate Transaction or the combined voting power of
the outstanding voting securities of such corporation or other entity entitled
to vote generally in the election of Directors except to the extent that such
ownership existed prior to the Corporate Transaction; and (iii) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the Board of Directors of the Company resulting from such Corporate
Transaction; and further excluding any disposition of all or substantially all
of the assets of the Company pursuant to a spin-off, split-up, or similar
transaction (a “Spin-Off”) if, immediately following the Spin-Off, the prior
shareholders beneficially own, directly or indirectly, more than eighty percent
(80%) of the outstanding Shares of common stock and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of both entities resulting from such transaction, in
substantially the same proportions as their ownership immediately prior to such
transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities; provided, that if another Corporate Transaction involving the
Company occurs in connection with or following a Spin-Off, such Corporate
Transaction shall be

3

--------------------------------------------------------------------------------

 

 

analyzed separately for purposes of determining whether a Change of Control has
occurred; or

 

(d)

The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.10

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

2.11

“Committee” means the Human Resources Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
If at any time there is no such Human Resources Committee to administer the
Plan, or the Human Resources Committee shall fail to be composed of at least two
Non-employee Directors, each of whom is an “outside director” under Section
162(m)(4) of the Code, the Plan will be administered by a committee selected by
the Board and composed of not less than two (2) individuals, each of whom is
such a Non-employee Director and such an “outside director.” The members of the
Committee shall be appointed from time to time by and shall serve at the
discretion of, the Board. If the Committee does not exist or cannot function for
any reason, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

 

2.12

“Company” means Viad Corp, a Delaware corporation, and any successor thereto as
provided in Article 20 herein.

 

2.13

“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee prior to the
earlier of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) when twenty-five percent (25%) of the Performance Period has elapsed, as
a “Covered Employee” under this Plan for such applicable Performance Period.

 

2.14

“Director” means any individual who is a member of the Board of Directors of the
Company.

 

2.15

“Disaffiliation” means a Subsidiary ceasing to be a Subsidiary for any reason
(including, without limitation, as a result of a public offering, or a spinoff
or sale by the Company, of the stock of the Subsidiary) or a sale of a division
of the Company.

 

2.16

“Effective Date” has the meaning set forth in Section 1.1.

 

2.17

“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate, and/or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate, and/or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as, a common-law
employee of the Company, Affiliate, and/or Subsidiary during such period.

4

--------------------------------------------------------------------------------

 

 

2.18

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

2.19

“Fair Market Value” or “FMV” means a price that is based on the closing price of
a Share reported on the New York Stock Exchange (“NYSE”) or other established
stock exchange (or exchanges) on the applicable date, or an average of trading
days, as determined by the Committee in its discretion. Unless the Committee
determines otherwise, Fair Market Value shall be deemed to be equal to the
reported closing price of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

 

2.20

“Freestanding SAR” has the meaning set forth in Section 7.1.

 

2.21

“Full-Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of Shares.

 

2.22

“Good Reason” means (a) “Good Reason” as defined in any individual agreement or
Award Agreement to which the applicable Participant is a party, or (b) if there
is no such agreement or if it does not define Good Reason, without the
Participant’s prior written consent: (i) the assignment to the Participant of
any duties materially inconsistent in any respect with the Participant's
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities immediately prior to the Change of
Control, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant; (ii) any material reduction of the
Participant's base salary or annual bonus below the highest level enjoyed by the
Participant during the 120-day period prior to the Change of Control; (iii) the
Company’s requiring the Participant to be based at any office or location other
than that at which he or she was based immediately prior to the Change of
Control constituting a material change in the Participant’s geographic location
or the Company’s requiring the Participant to travel to a substantially greater
extent than required immediately prior to the Change of Control; (iv) any
purported termination by the Company of the Participant's employment otherwise
than as expressly permitted by this Plan.  In order to invoke a termination of
employment for Good Reason, a Participant shall provide written notice to the
Company of the existence of one or more of the conditions described in clauses
(i) through (iii) within 90 days following the Participant’s knowledge of the
initial existence of such condition or conditions, and the Company shall have 30
days following receipt of such written notice (the “Cure Period”) during which
it may remedy the condition.  In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order for such termination of employment to constitute a termination of
employment for Good Reason.

 

2.23

“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR.

5

--------------------------------------------------------------------------------

 

 

2.24

“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option that is intended to meet the requirements of Code Section 422 or any
successor provision.

 

2.25

“Insider” shall mean an individual who is, on the relevant date, an officer or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

 

2.26

“Non-employee Director” means a Director who is not an Employee.

 

2.27

“Non-employee Director Award” means any NQSO, SAR, or Full-Value Award granted,
whether singly, in combination, or in tandem, to a Participant who is a
Non-employee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

2.28

“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

 

2.29

“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 

2.30

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.31

“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

2.32

“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.

 

2.33

“Performance-Based Compensation” with respect to Covered Employees, means
compensation under an Award that is intended to satisfy the requirements of Code
Section 162(m) for certain performance-based compensation. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

2.34

“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

 

2.35

“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 

2.36

“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

6

--------------------------------------------------------------------------------

 

 

2.37

“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.38

“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.

 

2.39

“Plan” means the 2017 Viad Corp Omnibus Incentive Plan.

 

2.40

“Plan Year” means the calendar year.

 

2.41

“Prior Plans” means the 1997 Viad Corp Omnibus Incentive Plan and the 2007 Viad
Corp Omnibus Incentive Plan.

 

2.42

“Qualified Termination of Employment” means a termination of employment within
twenty-four months following a Change of Control (a) by the Company without
cause, other than as a result of death or disability, or (b) by a Participant
for Good Reason.

 

2.43

“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.

 

2.44

“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the date
of grant.

 

2.45

“Share” means a share of common stock of the Company, par value one dollar and
fifty cents ($1.50) per share.

 

2.46

“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

 

2.47

“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

2.48

“Tandem SAR” has the meaning set forth in Section 7.1.

Article 3. Administration

3.1

General. The Committee shall be responsible for administering this Plan, subject
to this Article 3 and the other provisions of this Plan. The Committee may
employ attorneys, consultants, accountants, agents, and other individuals, any
of whom may be an Employee, and the Committee, the Company, and its officers and
Directors shall be entitled to rely upon the advice, opinions, or valuations of
any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

3.2

Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan to determine eligibility for Awards and to adopt

7

--------------------------------------------------------------------------------

 

such rules, regulations, forms, instruments, and guidelines for administering
this Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award amounts, terms, and conditions, including the terms and conditions set
forth in Award Agreements, determining whether, to what extent, and under what
circumstances Awards may be settled, exercised, cancelled, forfeited, or
suspended, construing any ambiguous provision of the Plan or any Award
Agreement, subject to Section 4.2, accelerating the vesting of Awards, and,
subject to Article 18, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate. Further, the Committee shall
further have the authority to make any other determination and take any other
action that the Committee deems necessary and desirable for the administration
of the Plan.

3.3

Delegation. The Committee may delegate to one or more of its members or to one
or more officers of the Company and/or its Subsidiaries and Affiliates or to one
or more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the size of any such Awards; provided, however: (i) the Committee shall not
delegate such responsibilities to any such officer for Awards granted to an
Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Shares and Awards such officer(s)
may grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.

Article 4. Shares Subject to This Plan and Maximum Awards

4.1

Number of Shares Available for Awards.  Subject to adjustment as provided in
Section 4.5 herein, the maximum number of Shares available for issuance to
Participants under this Plan (the “Share Authorization”) shall be one million
seven hundred fifty thousand (1,750,000) Shares.  The maximum number of Shares
of the Share Authorization that may be issued pursuant to ISOs under this Plan
shall be one million seven hundred fifty thousand (1,750,000) Shares.

4.2

Minimum Vesting.  Any Award under this Plan shall provide for a minimum vesting
or performance period of at least one year; provided, however, that up to five
percent of the Shares available for grant pursuant to Section 4.1 may be issued
without regard to the foregoing requirement.

4.3

Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued. Any Shares related to Awards, which terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Shares, shall be available again for grant under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.  If a Stock Appreciation Right is exercised for Shares, the
total number of Shares subject to such Stock Appreciation Right will be deemed
delivered for purposes of determining the maximum number of Shares available for
delivery under this Plan.  If the Option Price of any Option is satisfied by
delivering Shares to the Company (by either actual delivery or by attestation),
the total number of Shares subject to such Option shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
pursuant to Awards under this Plan.  Shares subject to an Award that are not
delivered to a Participant because such Shares are used to satisfy an applicable
tax withholding or exercise price obligation shall be deemed delivered hereunder
and shall not again be available for delivery in connection with Awards.  Shares
purchased on the open market using the cash proceeds from the exercise of an

8

--------------------------------------------------------------------------------

 

Option shall not be added to the Shares available for delivery hereunder in
determining the maximum number of Shares available for delivery pursuant to
Awards under this Plan.

4.4

Annual Award Limits. Unless and until the Committee determines that an Award to
a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:

 

(a)

Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be two hundred fifty thousand
(250,000).

 

(b)

SARs: The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be two hundred fifty thousand
(250,000).

 

(c)

Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be two hundred fifty thousand (250,000).

 

(d)

Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that any one Participant may receive in
any one Plan Year shall be two hundred fifty thousand (250,000) Shares if such
Award is payable in Shares, or equal to the value of two hundred fifty thousand
(250,000) Shares if such Award is payable in cash or property other than Shares,
as determined as of the Award grant date.

 

(e)

Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year may not exceed
five million dollars ($5,000,000).

 

(f)

Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be seventy-five thousand (75,000).

With respect to Non-employee Directors, the maximum number of Shares subject to
Awards that may be granted in any one Plan Year, taken together with any cash
fees paid to such Non-employee Director during such Plan Year, shall not exceed
four hundred thousand dollars ($400,000) in total value (calculating the value
of any such Shares awarded based on their grant date fair value). This limit
shall not apply to the independent Chairman of the Board, whose compensation
will be approved by the other Non-employee Directors of the Board with the
independent Chairman abstaining.

4.5

Adjustments in Authorized Shares.

 

(a)

In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a Subsidiary (including by reason of a
Disaffiliation), or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to (i) the aggregate number and

9

--------------------------------------------------------------------------------

 

 

kind of shares or other securities reserved for issuance and delivery under the
Plan, (ii) the various maximum limitations set forth in Sections 4.1 and 4.4
upon certain types of Awards and upon the grants to individuals of certain types
of Awards, (iii) the number and kind of shares or other securities subject to
outstanding Awards; and (iv) the exercise price of outstanding Options and Stock
Appreciation Rights.

 

(b)

In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property (each, a “Share Change”), the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to (i) the aggregate number and kind of shares or other securities
reserved for issuance and delivery under the Plan, (ii) the various maximum
limitations set forth in Sections 4.1 and 4.4 upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (iii) the number and
kind of shares or other securities subject to outstanding Awards; and (iv) the
exercise price of outstanding Options and Stock Appreciation Rights.

 

(c)

In the case of Corporate Transactions, the adjustments contemplated by clause
(a) of this Section 4.5 may include, without limitation, (i) the cancellation of
outstanding Awards in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Awards, as
determined by the Committee or the Board in its sole discretion (it being
understood that in the case of a Corporate Transaction with respect to which
holders of Common Stock receive consideration other than publicly traded equity
securities of the ultimate surviving entity, any such determination by the
Committee that the value of an Option or Stock Appreciation Right shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid), (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards, and (iii)
in connection with any Disaffiliation, arranging for the assumption of Awards,
or replacement of Awards with new awards based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary or
division or by the entity that controls such Subsidiary, or division following
such Disaffiliation (as well as any corresponding adjustments to Awards that
remain based upon Company securities).  

 

(d)

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect, or related to, such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

(e)

Subject to the provisions of Article 18 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder,

10

--------------------------------------------------------------------------------

 

 

the Committee may authorize the issuance or assumption of benefits under this
Plan in connection with any merger, consolidation, acquisition of property or
stock, or reorganization upon such terms and conditions as it may deem
appropriate (including, but not limited to, a conversion of equity awards into
Awards under this Plan in a manner consistent with paragraph 35-36 of ASC Topic
718).  

 

(f)

Any adjustment under this Section 4.5 need not be the same for all Participants.

Article 5. Eligibility and Participation

5.1

Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.

5.2

Actual Participation. Subject to the provisions of this Plan, the Committee may,
from time to time, select from all eligible individuals, those individuals to
whom Awards shall be granted, and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.

Article 6. Stock Options

6.1

Grant of Options. Subject to the terms and provisions of this Plan, Options may
be granted to Participants in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee, in its sole
discretion, provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Sections 422 and 424).

6.2

Award Agreement. Each Option grant shall be evidenced by an Award Agreement that
shall specify the Option Price, the maximum duration of the Option, the number
of Shares to which the Option pertains, the conditions upon which an Option
shall become vested and exercisable, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of this Plan. The
Award Agreement also shall specify whether the Option is intended to be an ISO
or an NQSO.

6.3

Option Price. The Option Price for each grant of an Option under this Plan shall
be determined by the Committee in its sole discretion and shall be specified in
the Award Agreement; provided, however, the Option Price on the date of grant
must be at least equal to one hundred percent (100%) of the FMV of the Shares as
determined on the date of grant.

6.4

Term of Options. Each Option granted to a Participant shall expire at such time
as the Committee shall determine at the time of grant; provided, however, no
Option shall be exercisable later than the tenth (10th) anniversary date of
its grant. Notwithstanding the foregoing, for Nonqualified Stock Options granted
to Participants outside the United States, the Committee has the authority to
grant Nonqualified Stock Options that have a term greater than ten (10) years.

6.5

Exercise of Options. Options granted under this Article 6 shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant.

6.6

Payment. Options granted under this Article 6 shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Committee, or by complying with any
alternative procedures which may be authorized by the Committee,

11

--------------------------------------------------------------------------------

 

setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c); or (e)
any other method approved or accepted by the Committee in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7

Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements and/or restrictions under
applicable federal securities laws, the requirements of any stock exchange or
market upon which such Shares are then listed and/or traded, or any blue sky or
state securities laws applicable to such Shares.

6.8

Termination of Employment. Each Participant’s Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s employment or provision of services
to the Company, its Affiliates, and/or its Subsidiaries, as the case may be.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Options issued pursuant to this Article 6, and may
reflect distinctions based on the reasons for termination.

Article 7. Stock Appreciation Rights

7.1

Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee.  SARs may be granted hereunder to Participants either alone
(“Freestanding SAR”) or in addition to other Awards granted under the Plan
(“Tandem SAR”) and may, but need not, relate to specific Options granted under
Section 6.  Any Tandem SAR related to an Option may be granted at the same time
such Option is granted to the Participant.  In the case of any Tandem SAR
related to any Option, such SAR or applicable portion thereof shall not be
exercisable until the related Option or applicable portion thereof is
exercisable and shall terminate and no longer be exercisable upon the
termination or exercise of the related Option, except that a SAR granted with
respect to less than the full number of Shares covered by a related Option shall
not be reduced until the exercise or termination of the related Option exceeds
the number of Shares

12

--------------------------------------------------------------------------------

 

not covered by such SAR. Any Option related to any Tandem SAR shall no longer be
exercisable to the extent the related SAR has been exercised.

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR or a Tandem SAR shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Grant Price on the date of grant must be at least equal
to one hundred percent (100%) of the FMV of the Shares as determined on the date
of grant.

7.2

SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.3

Term of SAR. The term of a SAR granted under this Plan shall be determined by
the Committee, in its sole discretion, and except as determined otherwise by the
Committee and specified in the SAR Award Agreement, no SAR shall be exercisable
later than the tenth (10th) anniversary date of its grant. Notwithstanding the
foregoing, for SARs granted to Participants outside the United States, the
Committee has the authority to grant SARs that have a term greater than ten (10)
years.

7.4

Exercise of Freestanding SARs. Freestanding SARs may be exercised upon whatever
terms and conditions the Committee, in its sole discretion, imposes.

7.5

Settlement of SAR Amount. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)

The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

 

(b)

The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

7.6

Termination of Employment. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

7.7

Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of a SAR for a specified period of time.

13

--------------------------------------------------------------------------------

 

Article 8. Restricted Stock and Restricted Stock Units

8.1

Grant of Restricted Stock or Restricted Stock Units. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock and/or Restricted Stock Units to Participants
in such amounts as the Committee shall determine. Restricted Stock Units shall
be similar to Restricted Stock except that no Shares are actually awarded to the
Participant on the date of grant.

8.2

Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

8.3

Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.

8.4

Certificate Legend. In addition to any legends placed on certificates pursuant
to Section 8.3, each certificate representing Shares of Restricted Stock granted
pursuant to this Plan may bear a legend such as the following or as otherwise
determined by the Committee in its sole discretion:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2017 Viad Corp Omnibus Incentive Plan and a Restricted Stock Agreement. Copies
of such Plan and Agreement are on file at the offices of Viad Corp, 1850 North
Central Avenue, Suite 1900, Phoenix, Arizona.”

8.5

Voting Rights. Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

8.6

Termination of Employment. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following

14

--------------------------------------------------------------------------------

 

termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock or Restricted Stock Units issued
pursuant to this Plan, and may reflect distinctions based on the reasons for
termination.

8.7

Section 83(b) Election. The Committee may provide in an Award Agreement that the
Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

Article 9. Performance Units/Performance Shares

9.1

Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2

Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.

9.3

Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4

Form and Timing of Payment of Performance Units/Performance Shares. Payment of
earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

9.5

Termination of Employment. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.

15

--------------------------------------------------------------------------------

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1

Grant of Cash-Based Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms as the Committee may determine.

10.2

Other Stock-Based Awards. The Committee may grant other types of equity-based or
equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions as the Committee shall determine. Such
Awards may involve the transfer of actual Shares to Participants, or payment in
cash or otherwise of amounts based on the value of Shares, and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.

10.3

Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award shall
specify a payment amount or payment range as determined by the Committee. Each
Other Stock-Based Award shall be expressed in terms of Shares or units based on
Shares, as determined by the Committee. The Committee may establish performance
goals in its discretion. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the performance goals are met.

10.4

Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any, with
respect to a Cash-Based Award or any Other Stock-Based Award shall be made in
accordance with the terms of the Award, in cash or Shares as the Committee
determines.

10.5

Termination of Employment. The Committee shall determine the extent to which the
Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, such provisions may be included in an agreement entered into
with each Participant, but need not be uniform among all Awards of Cash-Based
Awards or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

Article 11. Transferability of Awards

11.1

Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death may be provided.

11.2

Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8 registration statement under the Securities Act of 1933, as amended
from time to time).

16

--------------------------------------------------------------------------------

 

Article 12. Performance Measures

12.1

Performance Measures. The performance goals upon which the payment or vesting of
an Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit;

 

(e)

Revenue;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(g)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);

 

(h)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(i)

Gross or operating margins;

 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)

Expense targets;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Market share;

 

(p)

Customer satisfaction;

 

(q)

Unit volume;

 

(r)

Working capital targets and change in working capital;

 

(s)

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and

 

(t)

Strategic plan development and implementation.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (k) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.

12.2

Evaluation of Performance. The Committee may provide in any such Award that any
evaluation of achievement of Performance Measures may include or exclude any of
the following events that occur during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) unusual or infrequently occurring items as described in ASC Topic 225 and/or
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

17

--------------------------------------------------------------------------------

 

12.3

Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis, or any combination, as the Committee
determines.

12.4

Committee Discretion. In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

Article 13. Non-employee Director Awards

Non-employee Directors may only be granted Awards under the Plan in accordance
with this Article 13 and which shall not be subject to management’s discretion.
From time to time, the Board shall set the amount(s) and type(s) of equity
awards that shall be granted to all Non-employee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan, as well as any additional
amount(s), if any, to be awarded, also on a periodic, nondiscriminatory basis,
based on each of the following: the number of committees of the Board on which a
Non-employee Director serves, service of a Non-employee Director as the chair of
a Committee of the Board, service of a Non-employee Director as Chairman of the
Board, or the first selection or appointment of an individual to the Board as a
Non-employee Director. Subject to the limits set forth in Section 4.1 and the
foregoing, the Board shall grant such Awards to Non-employee Directors and any
non-employee chairman of the Board, and grant new Non-employee Director Awards,
as it shall from time to time determine.

Article 14. Dividends and Dividend Equivalents

Other than with respect to Options and SARs, which shall not have dividend
rights, any Participant selected by the Committee may be granted dividends or
dividend equivalents based on the dividends declared on Shares that are subject
to any Award, to be credited as of dividend payment dates, during the period
between the date the Award is granted and the date the Award is exercised,
vests, or expires, as determined by the Committee. The dividends or dividend
equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Such dividend equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.  A Participant shall be
eligible to receive dividends or dividend equivalents in respect of any Award of
Performance Shares or Performance Units that are payable upon the achievement of
Performance Measures only to the extent that the Performance Measures for the
relevant Performance Period are achieved.

Article 15. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.

18

--------------------------------------------------------------------------------

 

Article 16. Rights of Participants

16.1

Employment. Nothing in this Plan or an Award Agreement shall interfere with or
limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director for any specified period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

16.2

Participation. No individual shall have the right to be selected to receive an
Award under this Plan or, having been so selected, to be selected to receive a
future Award.

16.3

Rights as a Shareholder. Except as otherwise provided herein or in any Award
Agreement, a Participant shall have none of the rights of a shareholder with
respect to Shares covered by any Award until the Participant becomes the record
holder of such Shares.

Article 17. Change of Control

17.1

General.  The provisions of this Section 17 shall apply notwithstanding any
other provision of this Plan to the contrary, except to the extent the Committee
specifically provides otherwise in an Award Agreement.

17.2

Impact of Change in Control.  Upon the occurrence of a Change in Control, unless
otherwise provided in the applicable Award Agreement:

 

(a)

All then-outstanding Options and Stock Appreciation Rights shall become fully
vested and exercisable, and all Full-Value Awards (other than Awards described
in Section 17.2(b)) shall vest in full, be free of restrictions, and be deemed
to be earned in an amount equal to the full value of such Award, except in each
case to the extent that another Award meeting the requirements of Section 17.3
(any award meeting the requirements of Section 17.3, a “Replacement Award”) is
provided to the Participant pursuant to Section 4.5 to replace such Award (any
award intended to be replaced by a Replacement Award, a “Replaced Award”).  For
any Full-Value Award that vests pursuant to this Section 17.2(a), (i) if such
Award does not constitute “non-qualified deferred compensation” under Section
409A of the Code, the Award shall be settled within five days following the
Change in Control, (ii) if such Award constitutes “non-qualified deferred
compensation” under Section 409A of the Code and the Change in Control is a 409A
CIC, the Award shall be settled within five days following the Change in
Control, and (iii) if such Award constitutes “nonqualified deferred
compensation” under Section 409A of the Code and the Change in Control is not a
409A CIC, the Award shall be settled pursuant to the settlement terms applicable
to such Award.

 

(b)

Any performance-based Award shall be deemed to be earned in an amount equal to
the product obtained by multiplying (i) the full value of such performance-based
Award (with all applicable Performance Goals deemed achieved at the greater of
(A) the applicable target level and (B) the level of achievement of the
performance goals for the

19

--------------------------------------------------------------------------------

 

 

Award as determined by the Committee not later than the date of the Change in
Control, taking into account performance through the latest date preceding the
Change in Control as to which performance can, as a practical matter, be
determined (but not later than the end of the applicable performance period)),
and (ii) the Applicable Pro-Ration Factor.  For any Full-Value Award that vests
pursuant to this Section 17.2(b), (x) if such Award does not constitute
“non-qualified deferred compensation” under Section 409A of the Code, the Award
shall be settled within five days following the Change in Control, (y) if such
Award constitutes “non-qualified deferred compensation” under Section 409A of
the Code and the Change in Control is a 409A CIC, the Award shall be settled
within five days following the Change in Control, and (z) if such Award
constitutes “nonqualified deferred compensation” under Section 409A of the Code
and the Change in Control is not a 409A CIC, the Award shall be settled pursuant
to the settlement terms applicable to such Award.  For purposes of this Section
17.2(b), “Applicable Pro-Ration Factor” shall mean the quotient obtained by
dividing the number of days that have elapsed during the applicable performance
period through and including the date of the Change in Control by the total
number of days covered by the full performance period.

 

(c)

Notwithstanding anything to the contrary contained in this Plan or in any Award
Agreement, upon a Change in Control, the Company may settle any Awards that
constitute “non-qualified deferred compensation” under Section 409A of the Code
and that are not replaced by a Replacement Award, to the extent the settlement
is effectuated in accordance with Treasury Reg. § 1.409A-3(j)(ix)).

17.3

Replacement Awards.  An Award shall meet the conditions of this Section 17.3
(and hence qualify as a Replacement Award):  (a) if it is of the same type as
the Replaced Award; (b) if it has a value equal to the value of the Replaced
Award as of the date of the Change in Control, as determined by the Committee in
its sole discretion consistent with Section 4.5; (c) if the underlying Replaced
Award was an equity-based Award, it relates to publicly traded equity securities
of the Company or the entity surviving the Company (or such surviving entity’s
parent) following the Change in Control; (d) if it contains terms relating to
vesting (including with respect to a termination of employment) that are
substantially identical to those of the Replaced Award; and (e) if its other
terms and conditions are not less favorable to the Participant than the terms
and conditions of the Replaced Award (including the provisions that would apply
in the event of a subsequent Change in Control) as of the date of the Change in
Control.  Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the applicable Replaced Award if the
requirements of the preceding sentence are satisfied.  If a Replacement Award is
granted, the Replaced Award shall not vest upon the Change in Control.  The
determination whether the conditions of this Section 17.3 are satisfied shall be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.

17.4

Termination of Employment.  Notwithstanding any other provision of this Plan to
the contrary and unless otherwise determined by the Committee and set forth in
the applicable Award Agreement, upon a Qualified Termination of Employment, (a)
all Replacement Awards held by such Participant shall vest in full, be free of
restrictions, and be deemed to be earned in full (with respect to performance
goals, unless otherwise agreed in connection with the Change in Control, at the
greater of (i) the applicable target level and (ii) the level of achievement of
the performance goals for the Award as determined by the Committee taking into
account performance through the latest date preceding the Qualified Termination
of Employment as to which performance can, as a practical matter, be determined
(but not later than the end of the applicable Performance Period)), and (b) any
Option or Stock Appreciation Right held by the Participant as of the date of the
Change in Control that remains outstanding as of the date of such Qualified
Termination of Employment may thereafter be exercised until

20

--------------------------------------------------------------------------------

 

the earlier of (i) the three-year anniversary of the termination of employment
and (ii) the expiration of the stated full term of such Option or Stock
Appreciation Right.  For any Full-Value Award that vests pursuant to this
Section 17.4, (x) if such Award does not constitute “non-qualified deferred
compensation” under Section 409A of the Code, the Award shall be settled within
five days following the termination of employment and (y) if such Award
constitutes “nonqualified deferred compensation” under Section 409A of the Code,
the Award shall be settled pursuant to the settlement terms applicable to such
Award.

Article 18. Amendment, Modification, Suspension, and Termination

18.1

Amendment, Modification, Suspension, and Termination. Subject to Section 18.3,
the Committee may, at any time and from time to time, alter, amend, modify,
suspend, or terminate this Plan and any Award Agreement in whole or in part, and
no material amendment of this Plan shall be made without shareholder approval if
shareholder approval is required by law, regulation, or stock exchange rule.

18.2

Prohibition on Repricing, Substitution or Cash Buy-Out.  Without the prior
approval of the Company’s shareholders and except as provided in Section 4.5,
the Committee shall not have the power or authority (i) to reduce, whether
through amendment or otherwise, the exercise price of any outstanding Option or
SARs, (ii) to grant any new Options or other Awards in substitution for or upon
the cancellation of Options or SARs previously granted which shall have the
effect of reducing the exercise price of any outstanding Option or SARs, (iii)
to buy-out any Option or SARs for a cash amount greater than the then current
difference between the Fair Market Value and the exercise price of such Option
or (iv) to take any other actions that are intended to have the effect of
reducing the exercise price of any outstanding Option or SARs.

18.3

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.5
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.

18.4

Awards Previously Granted. Notwithstanding any other provision of this Plan to
the contrary (other than Section 18.5), no termination, amendment, suspension,
or modification of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

18.5

Amendment to Conform to Law. Notwithstanding any other provision of this Plan to
the contrary, the Board of Directors may amend the Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming the Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder.

Article 19. Withholding

19.1

Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount to satisfy
federal, state, and local taxes,

21

--------------------------------------------------------------------------------

 

domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.

19.2

Share Withholding. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 20. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 21. General Provisions

21.1

Forfeiture Events.

 

(a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

(b)

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.

21.2

Legend. The certificates for Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer of such Shares.

22

--------------------------------------------------------------------------------

 

21.3

Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

21.4

Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

21.5

Requirements of Law. The granting of Awards and the issuance of Shares under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

21.6

Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

21.7

Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

21.8

Investment Representations. The Committee may require any individual receiving
Shares pursuant to an Award under this Plan to represent and warrant in writing
that the individual is acquiring the Shares for investment and without any
present intention to sell or distribute such Shares.

21.9

Employees Based Outside of the United States. Notwithstanding any provision of
this Plan to the contrary, in order to comply with the laws in other countries
in which the Company, its Affiliates, and/or its Subsidiaries operate or have
Employees or Directors, the Committee, in its sole discretion, shall have the
power and authority to:

 

(a)

Determine which Affiliates and Subsidiaries shall be covered by this Plan.

 

(b)

Determine which Employees or Directors outside the United States are eligible to
participate in this Plan.

 

(c)

Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws.

 

(d)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices.

23

--------------------------------------------------------------------------------

 

 

(e)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

21.10

Uncertificated Shares. To the extent that this Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

21.11

Unfunded Plan. Participants shall have no right, title, or interest whatsoever
in or to any investments that the Company and/or its Subsidiaries and/or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

21.12

No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to this Plan or any Award. The Committee shall determine whether cash, Awards,
or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

21.13

Retirement and Welfare Plans. Neither Awards made under this Plan nor Shares or
cash paid pursuant to such Awards, except pursuant to Covered Employee annual
incentive awards, may be included as “compensation” for purposes of computing
the benefits payable to any Participant under the Company’s or any Subsidiary’s
or Affiliate’s retirement plans (both qualified and nonqualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a Participant’s benefit.

21.14

Deferred Compensation. No deferral of compensation (as defined under Code
Section 409A or guidance thereto) is intended under this Plan. Notwithstanding
this intent, if any Award would be considered deferred compensation as defined
under Code Section 409A, and if this Plan fails to meet the requirements of Code
Section 409A with respect to such Award, then such Award shall be null and void.
However, the Committee may permit deferrals of compensation pursuant to the
terms of a Participant’s Award Agreement, a separate plan, or a subplan which
meets the requirements of Code Section 409A and any related guidance.
Additionally, to the extent any Award is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, except as permitted by Code Section 409A, the regulations thereunder,
and/or the Secretary of the United States Treasury.

21.15

Nonexclusivity of This Plan. The adoption of this Plan shall not be construed as
creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements as it may deem desirable for any Participant.

24

--------------------------------------------------------------------------------

 

21.16

No Constraint on Corporate Action. Nothing in this Plan shall be construed to:
(a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

21.17

Governing Law. The Plan and each Award Agreement shall be governed by the laws
of the state of Delaware, excluding any conflicts or choice of law, rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

21.18

Indemnification. Subject to requirements of Delaware law, each individual who is
or shall have been a member of the Board, or a committee appointed by the Board,
or an officer of the Company to whom authority was delegated in accordance with
Article 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by the Participant in connection with or resulting from any
claim, action, suit, or proceeding to which the Participant may be a party or in
which the Participant may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by the
Participant in settlement thereof, with the Company’s approval, or paid by the
Participant in satisfaction of any judgment in any such action, suit, or
proceeding against the Participant, provided the Participant shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the Participant undertakes to handle and defend it on the Participant’s own
behalf, unless such loss, cost, liability, or expense is a result of the
Participant’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

21.19

Section 409A of the Code.  The Plan is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, it is intended
that this Plan be administered in all respects in accordance with Section 409A
of the Code.  Each payment under any Award that constitutes non-qualified
deferred compensation subject to Section 409A of the Code shall be treated as a
separate payment for purposes of Section 409A of the Code.  In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under any Award that constitutes non-qualified deferred compensation
subject to Section 409A of the Code.  Notwithstanding anything in the Plan or
any Award Agreement to the contrary, with respect to any Award that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, (a) “termination of employment” (or any like phrase) shall mean a
“separation from service” as defined under Section 409A of the Code (a
“Separation from Service”), and (b) in the event that a Participant is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable during the six month
period immediately following a Participant’s Separation from Service by reason
of such Separation from Service shall instead be paid or provided on the first
business day following the date that is six months following the Participant’s
Separation from Service.  

25